The opinion of the Court was drawn up by
Shepley J.
— The property of the plaintiff in the mill logs must depend upon his title to the lots of land, on which they were cut. Those lots were conveyed to him by William Ham-matt, on November 3, 1824. The defendant shows that they were sold and a conveyance of them made to Charles Davis by a collector of taxes of the town of Howland, on February 6, 1836, to collect taxes assessed upon them in the year 1835.
The act of March 12, 1831, provided that it should be sufficient for a party claiming under such a sale to produce in evidence the collector’s deed, the assessments signed by the assessors, and their warrant to the collector, and to prove, that the collector complied with the requisitions of law in advertising and selling the estate. That act was repealed by the general repealing act of the Revised Statutes. The tenth section of tho act of amendment of those statutes provided, that all laws now in force relating to the collection of taxes shall remain in force for all the purposes of collecting any taxes, which may have been assessed prior to the time, when the Revised Statutes shall take effect. It is said, that this provision does not declare, that the kind of proof to establish the. validity of such a conveyance should continue to be the same; that the former acts are continued in force only for the purpose of collecting taxes. Our statutes have regarded the salo of the estates, assessed, to be one mode of collecting taxes ; and the proof that such sale has been legally made, as an essential provision to induce persons to become purchasers and to pay the taxes. Hence it is found, that the provisions respecting the kind of proof were contained in “an additional act concerning the assessment and collection of taxes.” When a similar provision was made respecting the proof of sales made under the act of March 22, 1844, it was incorporated into an act “ regulating the collection of taxes on real estate *232in incorporated places.” It appears to have been the intention to continue all the provisions contained in the acts then in force, providing for the collection of taxes, so far as it respected taxes assessed before the Revised Statutes took effect. The inquiry in this case must therefore be limited to a consideration of the questions, whether the assessment appears to have been legally made; and whether the collector in making the sale complied with the requisitions of the law.
The fourth section of the tax act of the year 1835 provided, that the assessors should set forth in their lists “ the number of acres of unimproved land, which they may have taxed on each non-resident proprietor of lands, and the value at which they have estimated the same.” This may be done, when the owner is known, if all his lands are valued together, and assessed together. But when the owner is unknown, if several lots were valued and assessed together, which might prove to be owned by different persons, there would be no compliance with that provision requiring the number of acres assessed to each non-resident proprietor to be stated. The eighth section of the same act provided, that the assessors should make their lists in substance, as should be prescribed by the treasurer of the State. The assessors in this instance probably supposed, that they had done so. The numbers of each lot were stated in one column ; in another the whole number of acres, but the number of acres contained in each lot was not stated; in another the valuation was made upon the whole and not upon each lot; and the assessment was made upon the whole and not upon each lot separately. The lands were advertised by the collector as assessed to “ Sherman or unknown.” They had been assessed to “ Wm. Shimmin or unknown.” This does not show a compliance with the provision of statute c. 116, § 30, which required, that he should state the names of the proprietors when known, if the assessment be considered as made on lands, the owner of which was known. If the assessment can only be considered (as it probably must be) as made on lands of unknown proprietors, then the collector was required by that section to “ publish the sum of the taxes on *233the several rights, numbers of lots, or divisions.” When the assessment has been made on rights” or “ divisions,” it can only be required, that such right, division, or tract of land, should be described, valued, and taxed alone and not with other lands. But when it is made upon lots, if they are not valued and taxed separately, the collector cannot advertise the sum of the taxes on the several numbers of lots as required.
There may be a great difference in the value of the lots, and when taxed, the owners being unknown, the lots may be owned by different persons; and if a joint valuation and taxation were allowed, one owner could not ascertain the amount . of tax on his own land, or pay it, or redeem the land, when sold, without paying the tax on all the other lands assessed with it, and with which he had no connection. A fair construction of the statutes seem to require, that each lot should be valued and assessed separately, when assessed as lands the owners of which are unknown. Although in this case the several lots appear to have been owned by one person, that fact cannot dispense with the law, or excuse a deviation from it when the assessment was made as upon lands of unknown persons.
There is another defect. The collector does not appear to have complied with the requisitions of law by recording and returning to the town treasurer (i his particular doings in the sale of unimproved lands of non-resident proprietors,” within thirty days after the sale, as required by the act of March 6, 1826. The paper returned by him to the treasurer is in no respect a proper compliance with that provision of the statute. The soundness of the argument cannot be admitted, that the neglect of the collector to do a subsequent act should not prejudice the title of the purchaser. For his title is made to depend upon proof of a compliance by the collector with the requisitions of the law.

Exceptions overruled.